Title: Thomas Jefferson’s Explanations of the Three Volumes Bound in Marbled Paper (the so-called "Anas"), 4 February 1818
From: Jefferson, Thomas
To: 


                        Explanations of the 3. volumes bound in Marbled paper
                        
                        In these 3. vols will be found copies of the official opinions given in writing by me to Genl Washington, while I was Secretary of state, with sometimes the documents belonging to the case. some of these are the rough draughts, some press-copies, some fair ones. in the earlier part of my acting in that office I took no other note of the passing transactions: but, after awhile, I saw the importance of doing it, in aid of my memory. very often therefore I made memorandums on loose scraps of paper, taken out of my pocket in the moment, and laid by to be copied fair at leisure, which however they hardly ever were. these scraps therefore, ragged, rubbed, & scribbled as they were, I had bound with the others by a binder who came into my Cabinet, did it under my own eye, and without the opportunity of reading a single paper.   at this day, after the lapse of 25 years, f or more, from their dates, I have given to the whole a calm revisal, when the passions of the time are past away, and the reasons of the transactions act alone on the judgment. some of the informations I had recorded are now cut out from the rest, because I have seen that they were incorrect, or doubtful, or merely personal or private, with which we have nothing to do. I should perhaps have thought the rest not worth preserving, but for their testimony against the only history of that period which pretends to have been compiled from authentic and unpublished materials documents. could these documents, all, be laid open to the public eye, they might be compared, contrasted, weighed, & the truth fairly sifted out of them. for we are not to suppose that every thing found among Genl Washington’s papers is to be taken as gospel truth. facts indeed of his own writing & inditing, must be believed by all who knew him; and opinions, which were his own, merit veneration and respect; for few men have lived whose opinions were more unbiassed and correct. not that it is pretended he never felt bias. his passions were naturally strong; but his reason, generally, stronger. but the materials from his own pen make probably an almost insensible part of the mass of papers which fill his presses. he possessed the love, the veneration, and confidence of all. with him were deposited suspicions & certainties, rumors & realities, facts & falsehoods, by all those who were, or who wished to be thought, in correspondence with him, and by the many Anonymi who were ashamed to put  their names to their slanders. from such a Congeries, history may be made to wear any hue, with which the passions of the compiler, royalist or republican, may chuse to tinge it. had Genl Washington himself written from these materials a history of the period they embrace, it would have been a conspicuous monument of the integrity of his mind, the soundness of his judgment, and it’s powers of discernment between truth & falshood, principles & pretensions. but the party feelings of his biographer, to whom after his death the collection was confided, has have culled from it a composition, as different from what Genl Washington would have offered, as was the candor of the two characters. during the period of the war, the partiality of this pen is displayed in lavishments of praise on certain military characters, who had done nothing military, but who afterwards, & before he wrote, had become heroes in party, altho’ not in war; and in his reserve on the merits of others, who rendered signal services indeed, but did not earn his praise by apostatising fr in peace from the republican principles for which they had fought in war. it shews itself too in the cold indifference with which a struggle for the most animating of human objects is narrated. no act of heroism ever kindles in the mind of this writer a single aspiration in favor of the holy cause which inspired the bosom, & nerved the arm of the patriot warrior. no gloom of events, no lowering of prospects ever excites a fear for the issue of a contest which was to change the condition of man over the civilized globe. the sufferings inflicted on endeavors to vindicate the rights of humanity are related with all the frigid insensibility with which a monk would have contemplated the victims of an Auto da fé. let no man believe that Genl Washington ever intended that his papers should be used for the suicide of the cause, for which he had lived, and for which there never was a moment in which he would not have died. the abuse of these materials is chiefly however manifested in the history of the period immediately following the establishment of the present constitution; and nearly with that my memorandums begin. were a reader of this period to form his idea of it from this history alone, he would suppose the republican party (who were in truth endeavoring to keep the government within the line of the constitution, and prevent it’s being monarchised in practice) were a mere set of grumblers, and disorganisers, satisfied with no government, without fixed principles of any, and, like a British parliamentary opposition, gaping after loaves and fishes, and ready to change principles, as well as position, at any time, with their adversaries. but a short review of facts, omitted, or uncandidly stated in this history will shew that the contests of that day were contests of principle, between the advocates of republican, and those of kingly government, and that, had not the former made the efforts they did, our government would have been, even at this early day, a very different thing from what the succesful issue of those efforts have made it.
                        The alliance between the states under the old articles of confederation, for the purpose of joint defence against the aggressions of Great Britain, was found insufficient, as treaties of alliance generally are, to enforce compliance with their mutual stipulations: and these, once fulfilled, that bond was to expire of itself, & each state to become sovereign and independant in all things. yet it could not but occur to every one that these separate independancies, like the petty states of Greece, would be eternally at war with each other, & would become at length the mere partisans & satellites of the leading powers of Europe. all then must have looked forward to some further bond of union, which would ensure internal peace, and a political system of our own, independant of that of Europe. whether all should be consolidated into a single government, or each remain independant as to internal matters, and the whole form a single nation as to what was foreign only; and whether that National government should be a monarchy or republic, would of course divide opinions according to the constitutions, the habits and the circumstances of each individual. some officers of the army, as it has always been said and believed (and Steuben and Knox have even been named as the leading agents) trained to monarchy by military habits, are understood to have proposed to Genl Washington to decide this great question by the army before it’s disbandment, and to assume himself the crown, on the assurance of their support. the indignation with which he is said to have scouted this parricide proposition, was equally worthy of his virtue and his wisdom. the next effort was (on suggestion of the same individuals, in the moment of their separation) the establishment of an hereditary order, under the name of the Cincinnati, ready prepared, by that distinction, to be engrafted into the future frame of government, & placing Genl Washington still at their head. the General
   *see his lre Apr. 8. 84.
 wrote to me on this subject, while I was in Congress at Annapolis, and an extract from my answer is inserted in 5. Marshall’s hist. pa. 28. he afterwards called on me at that place, on his way to a meeting of the society, and after a whole evening  of consultation he left that place fully determined to use all his endeavors for it’s total suppression. but he found it so firmly rivetted in the affections of the members that, strengthened as they happened to be by an adventitious occurrence of the moment, he could effect no more than the abolition of it’s hereditary principle. he called again on his return, & explained to me fully the opposition which had been made, the effect of the occurrence from France, and the difficulty with which it’s duration had been limited to the lives of the present members. further details will be found among my papers, in his and my letters, and some in the Encyclop. Method. Dictionnaire d’Econ. politique, communicated by my self to M. Meusnier, it’s author, who had made the establishment of this society the ground, in that work, of a libel on our country. the want of some authority, which should procure justice to the public creditors, and an observance of treaties with foreign nations, produced, some time after, the call of a convention of the States at Annapolis. altho’ at this meeting a difference of opinion was evident on the question of a republican or kingly government, yet, so general thro’ the states, was the sentiment in favor of the former, that the friends of the latter confined themselves to a course of obstruction only, and delay, to every thing proposed. they hoped that, nothing being done, and all things going from bad to worse, a kingly government might be usurped, and submitted to by the people, as better than anarchy, & wars internal and external the certain consequences of the present want of a general government.  the effect of their maneuvres, with the defective attendance of deputies from the states, resulted in the measure of calling a more general convention, to be held at Philadelphia. at this the same party exhibited the same practices, and with the same views of preventing a government of concord, which they foresaw would be republican, and of forcing, thro anarchy, their way to monarchy. but the mass of that Convention was too honest, too wise, and too steady to be baffled or mislead by their maneuvres. one of these was, a form of government proposed by Colo Hamilton, which would have been in fact a compromise between the two parties of royalism & republicanism. according to this, the Executive & one branch of the legislature were to be for during good behavior, i.e. for life, and the Governors of the states were to be named by these two permanent organs. this however was rejected, & on which Hamilton left the Convention, as desperate, & never returned again until near it’s final conclusion. these opinions & efforts, secret or avowed, of the advocates for monarchy, had begotten great jealousy thro’ the states generally; and this jealousy it was which excited the strong opposition to the conventional constitution; a jealousy which yielded at last only to a general determination to establish certain amendments as barriers against a government either monarchical or consolidated. in what passed thro’ the whole period of these conventions, I have gone on the information of those who were members of them, being absent myself on my mission to France.
                        I returned from that mission in the 1st year of the new government, having landed in Virginia in Dec. 89. & proceeded to N. York in March 90. to enter on the office of Secretary of State. here certainly I found a state of things which, of all I had ever contemplated, I the least expected. I had left France in the first year of it’s revolution, in the fervor of natural rights, and zeal for reformation. my conscientious devotion to these rights could not be heightened, but it had been arroused and excited by daily exercise. the President recieved me cordially, and my Colleagues & the circle of principal citizens, apparently, with welcome. the courtesies of dinner parties given me as a stranger newly arrived among them, placed me at once in their familiar society. but I cannot describe the wonder and mortification with which the table-conversations filled me. politics were the chief topic, and a preference of kingly, over republican, government, was evidently the favorite sentiment. an apostate I could not be; nor yet a hypocrite: and I found myself, for the most part, the only advocate on the republican side of the question, unless, among the guests, there chanced to be some member of that party from the legislative houses. Hamilton’s financial system had then past. it had two objects. 1st as a puzzle, to exclude popular understanding & enquiry. 2dly as a machine for the corruption of the legislature: for he avowed the opinion that man could be governed by one of two motives only, force or interest: force he observed, in this country, was out of the question; and the interests therefore of the members must be laid hold of, to keep the legislature in unison with the Executive. and with grief and shame it must be acknoleged that his machine was not without effect. that even in this, the birth of our government, some members were found sordid enough to bend their duty to their interest, and to look after personal, rather than public good. it is well known that, during the war, the greatest difficulty we encountered was the want of money or means, to pay our souldiers who fought, or our farmers, manufacturers & merchants who furnished the necessary supplies of food & clothing for them. after the expedient of paper money had exhausted itself, certificates of debt were given to the individual creditors, with assurance of payment, so soon as the US. should be able. but the distresses of these people often obliged them to part with these for the half, the fifth, and even a tenth of their value; and Speculators had made a trade of couzening them from the holders, by the most fraudulent practices and persuasions that they would never be paid. in the bill for funding & paying these, Hamilton made no difference between the original holders, & the fraudulent purchasers of this paper. great & just objections were repugnance arose at putting these two classes of creditors on the same footing, and great exertions were used to pay to the former the full value, and to the latter the price only which he had paid, with interest. but this would have prevented the game which was to be played, & for which the minds of greedy members were already tutored and prepared. when the trial of strength on these several efforts had indicated the form in which the bill would finally pass, this being known within doors sooner than without, and especially than to those who were in distant parts of the Union, the base scramble began. couriers & relay horses by land, and swift sailing pilot boats by sea, were flying in all directions. active partners & agents were associated & employed in every state, town and country neighborhood, and this paper was bought up at 5/ and even as low as 2/ in the pound, before the holder knew that Congress had already provided for it’s redemption at par. immense sums were thus filched from the poor & ignorant, and fortunes accumulated by those who had themselves been poor enough before. men thus enriched by the dexterity of a leader, would follow of course the chief who was leading them to fortune, and become the zealous instruments of all his enterprizes. this game was over, and another was on the carpet at the moment of my arrival; and to this I was most ignorantly & innocently made to hold the candle. this fiscal maneuvre is well known by the name of the Assumption. independantly of the debts of Congress, the states had, during the war, contracted separate and heavy debts; and Massachusets particularly in an absurd attempt, absurdly conducted, on the British post of Penobscot: and the more debt Hamilton could rake up, the more plunderer for his mercenaries. this money, whether wisely or foolishly spent, was pretended to have been spent for general purposes, and ought therefore to be paid from the general purse. but  it was objected that nobody knows knew what these debts were, what their amount, nor what their proofs. no matter; we will guess them to be 20. millions. but of these 20. millions we do not know how much should be reimbursed to one state, nor how much to another. no matter; we will guess. and so another scramble was set on foot among the several states, and some got much, some little, some nothing. but the main object was obtained, the phalanx of the treasury was reinforced by additional recruits. this measure produced the most bitter & bloody angry contests ever known in Congress, before or since the union of the states. I arrived in the midst of it. but a stranger to the ground, a stranger to the actors on it, so long absent as to have lost all familiarity with the subject, and as yet unaware of it’s object, I took no concern in it. the great and trying question however was lost in the H. of Representatives. so high were the feuds excited by this subject, that on it’s rejection, business was suspended. Congress met and adjourned from day to day without doing any thing., the parties being too much out of temper to do business together. the Eastern members particularly, who, with   some Smith from South Carolina, were the principal gamblers in these scenes, threatened a secession and dissolution. Hamilton was in despair. as I was going to the President’s one day, I met him in the street. he walked me backwards & forwards before the door President’s door for half an hour. he painted pathetically the temper into which the legislature had been wrought, the disgust of those who were called the Creditor states, the danger of the secession of their members, and the separation of the states. he observed that the members of the administration ought to act in concert, that tho’ this question was not of my department, yet a common duty should make it a common concern; that the President was the center on which all administrative questions ultimately rested, and that all of us should rally around him, and support with joint efforts measures approved by him; and that the question having been lost by a small majority only, it was probable that an appeal from me to the judgment and discretion of some of my friends might effect a change in the vote, and the machine of government, now suspended, might be again set into motion. I told him that I was really a stranger to the whole subject; not having yet informed my self of the system of finance adopted, I knew not how far this was a necessary sequence; that undoubtedly if it’s rejection endangered a dissolution of our union at this incipient stage, I should deem that the most unfortunate of all consequences, to avert which all partial and temporary evils should be yielded. I proposed to him however to dine with me the next day, and I would invite another friend or two, bring them into conference together, and I thought it impossible but that reasonable men, consulting together coolly, could fail, by some mutual sacrifices, of opinion, to form a compromise which was to save the union. the discussion took place. I could take no part in it, but an exhortatory one, because I was a stranger to the circumstances which should govern it. but it was finally agreed that, whatever importance had been attached to the rejection of this proposition, the preservation of the union, & of concord among the states was more important, and that therefore it would be better that the vote of rejection should be rescinded, to effect which some members should change their votes. but it was observed that this pill would be peculiarly bitter to the Southern states, and that some concomitant measure should be adopted to sweeten it a little to them.   there had before been propositions to fix the seat of government either at Philadelphia, or at George town on the Patomac; and it was thought that by giving it to Philadelphia for ten years, and to George town permanently afterwards, this might, as an anodyne, calm 
in some degree the ferment which might be excited by the other measure alone. so two of the Patomac members (White & Lee,  but White with a revulsion of stomach almost convulsive) agreed to change their votes, & Hamilton undertook to carry the other point. in 
doing this the influence he had established over the Eastern members, with the agency of Robert Morris with those of  the middle states, effected his side of the engagement, and so the assumption was passed, and 20. millions of stock divided among favored states, and thrown in as pabulum to the stock-jobbing herd. this added to the number of votaries to the treasury and made it’s Chief the master of every vote in the legislature which might give to the government the direction suited to his political views. I know well, and so must be understood, that nothing like a majority in Congress had yielded to this corruption. far from it. but a division, not very unequal, had already taken place in the honest part of that body, between the parties now styled republican and federal. the latter being monarchists in principle, adhered to Hamilton of course, as their leader in that principle, and this mercenary phalanx added to them ensured him always a majority in both houses: so that the whole action of the legislature was now under the direction of the treasury. still the machine was not compleat. the effect of the funding system, & of the assumption, would be temporary. it would be lost with the loss of the individual members whom it had enriched, and some engine of influence more permanent must be contrived, while these Myrmedons were yet in place to carry it thro’ all opposition. this engine was the Bank, of the US. all that history is known; so I shall say nothing about it. while the government remained at Philadelphia, a selection of members of both houses were constantly kept as Directors, who, on every question interesting to that institution, or to the views of the federal head, voted at the will of that head; and, together with the stock-holding members, could always make the federal vote that of the majority. by this combination, legislative expositions were given to the constitution, and all the administrative laws were shaped on the model of England, & so passed. and from this influence we were not relieved until the removal to Washington, and from the precincts of the bank to Washington. here then was the real ground of the opposition which was made to the course of administration. it’s object was to preserve the legislature pure and independant of the Executive, to restrain the administration to republican forms and principles, and not permit the constitution to be construed into a monarchy, and to be warped in practice into all the principles and pollutions of their favorite English model. nor was this an opposition to Genl Washington. he was true to the republican charge confided to him; & has solemnly and repeatedly protested to me, in our private conversations, that he would lose the last drop of his blood in support of it. and he did this the oftener, and with the more earnestness, because he knew my suspicions of Hamilton’s designs against it; & wished to quiet them. for he was not aware of the drift, or of the effect of Hamilton’s schemes. unversed in financial projects & calculations, & budgets, his approbation of them was bottomed on his confidence in the man. but Hamilton was not only a monarchist, but for a monarchy bottomed on corruption. in proof of this I will relate an anecdote, for the truth of which I attest the God who made me. before the President sat out on his Southern tour in April 1791. he addressed a letter of the 4th of that month, from Mt Vernon to the Secretaries of State, the Treasury & War, desiring that, if any serious and important cases should arise during his absence, they would consult & act on them, and he requested that the Vice-president should also be consulted. this was the only occasion on which that officer was ever requested to take part in a Cabinet question. some occasion for consultation arising, I invited those gentlemen (and the Attorney genl as well as I remember) to dine with me in order to confer on the subject. after the cloth was removed, and our question agreed & dismissed, conversation began on other matters and, by some circumstance, was led to the British constitution, on which mr Adams observed ‘purge that constitution of it’s corruption, and give to it’s popular branch equality of representation, and it would be the most perfect constitution ever devised by the wit of man.’ Hamilton paused paused and said, ‘purge it of it’s corruption, and give to it’s popular branch equality of representation, & it would become an impracticable government: as it stands at present, with all it’s supposed defects, it is the most perfect government which ever existed.’ and this was assuredly the the exact line which divides separated the political creeds of these two gentlemen. the one was for two hereditary branches and an honest elective one: the other for a hereditary king with a house of lords & commons, corrupted to his will, and standing between him and the people. Hamilton was indeed a singular character. of acute understanding, disinterested, honest, and honorable in all private transactions, amiable in society, and duly valuing virtue in private life, yet so fascinated bewitched & perverted by the British example, as to be under thoro’ conviction that corruption was essential to the government of a nation. mr Adams had originally been a republican. the glare of royalty and nobility, during his mission to England, had made him believe their fascination a necessary ingredient in government, and Shays’s rebellion, not sufficiently understood where he then was, seemed to prove that the absence of want and oppression was not a sufficient guarantee of order. on his return to America, he his book on the American constitutions having made known his political bias, he was taken up by the monarchical federalists, in his absence, and on his return to the US. he was by them made to believe that the general disposition of our citizens was favorable to monarchy. he here wrote his Davila as a supplement to the former work, and his election to the Presidency confirmed him in his belief errors. innumerable addresses too, artfully and industriously poured in upon him, decieved him into a beli confidence that he was on the pinnacle of popularity, when the gulph was yawning at his feet which was to swallow up him and his decievers. for, when Genl Washington was withdrawn, these men, energumeni of royalism, kept in check till now hitherto by the dread of his honesty, his firmness, his patriotism, and the authority of his name now, mounted on the Car of state & free from controul, like Phaëton on that of the sun, drove headlong & wild, looking neither to right nor left, nor regarding any thing but the objects they were driving at; until, displaying these fully, the eyes of the nation were opened, and a general disbandment of them from the public councils took place.   mr Adams, I am sure, has been long since convinced of the treacheries with which he was surrounded during his administration. he has since thoroughly seen that his constituents were devoted to republican  government, and whether his judgment is re-settled on it’s antient basis, or not, he is conformed as a good citizen to the will of the majority, and would now, I am persuaded, maintain it’s republican structure, with the zeal and fidelity belonging to his character. for even an enemy has said ‘he is always an honest man, & often a great one.’ but in the fervor  of the fury and follies of those who made a him their stalking horse, of him no man who did not witness it, can form an idea of their unbridled madness, and the terrorism with which they surrounded themselves. the horrors of the French revolution, then raging, aided them mainly, and using that as a raw head and bloody bones they were enabled by their stratagems of X.Y.Z. in which this historian was a leading mountebank their tales of tub-plots, Ocean massacres, bloody buoys, and pulpit lyings, and slanderings, and maniacal ravings of their Gardiners, their Osgoods and Parishes, to spread alarm into all but the firmest breasts. their Attorney General had the impudence to say to a republican member that deportation must be resorted to, of which, said he, ‘you republicans have set the example,’ thus daring to identify us with the murderous Jacobins of France. these transactions, now recollected but as dreams of the night, were then sad realities; and nothing rescued us from their liberticide effect but the unyielding opposition of those 
firm spirits who sternly maintained 
their post, in defiance of terror, until their fellow citizens could be arroused to their own danger, and rally, and rescue the standard of the constitution. this has been happily done. federalism & monarchism have languished from that moment, until their treasonable combinations with the enemies of their country during the late war, their plots of dismembering the Union, & their Hartford convention, has consigned them to the tomb of the dead: and I fondly hope we may now truly say ‘we are all republicans; we are all federalists,’ and that the motto of the standard to which our country will for ever rally, will be ‘federal union, and republican government:’ and sure I am we may say that we are indebted, for the preservation of this point of ralliance, to that opposition of which so unfavorable injurious an idea is so artfully insinuated & excited in this history.
                        Much of this relation is notorious to the world, & many intimate proofs of it will be found in these notes. from the moment, where they end, of my retiring from the administration, the federalists got
   *see Note of Oct. 1. 1792.
 unchecked hold of Genl Washington. his memory was already sensibly impaired by age, the firm tone of mind, for which he had been remarkable, was beginning to relax, it’s energy was abated; a listlesness of labor, a desire for tranquility had crept on him, and a willingness to let others act and even think for him. like the rest of mankind, he was disgusted with the atrocities of the French revolution, and was not sufficiently aware of the difference between the rabble who were used as instruments of their perpetration, and the steady & rational character of the American people, in which he had not sufficient confidence. the opposition too of the republicans to the British treaty, and zealous support of the federalists in that unpopular, but favorite measure of theirs, had made him all their own. understanding moreover that I disapproved of that treaty, & copiously nourished with falsehoods by a malignant neighbor of mine, who ambitioned to be his correspondent, he had become alienated from my self personally, as from the republican body generally of his fellow citizens; & he wrote the letters to mr Adams, and mr Carrol, over which, in devotion to his imperishable fame, we must for ever weep as monuments of mortal decay.
                        Th: Jefferson
                         
              Feb. 4. 1818.
                     